Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 1/10/22 do not overcome the rejections set forth in the office action mailed 10/12/21, which are maintained below. The discussion of the rejections has been updated as necessitated by the amendments.

Claim Rejections - 35 USC § 103
Claims 1-6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Soria (U.S. PG. No. 2013/0337184) in view of Sasaki (U.S. Pat. No. 4,603,168).
In paragraph 30 and the reference’s claims 1 and 10, Soria discloses an intermediate transfer member for digital offset printing comprising a release layer comprising a curable silicone material reactive with a catalyst which is in a primer layer adjacent to the release layer. In paragraph 28 Soria discloses that the release layer can comprise any silicone polymer, and further discloses that the silicone material can be an addition cure silicone. Soria does not disclose the specific curable silicone release formulation of claim 1. 
Sasaki, in column 1 lines 8-15, discloses a method for curing organopolysiloxane compositions comprising an addition-curable organopolysiloxane, a catalyst, and a photosensitizer (photoinitiator). From column 1 line 48 through column 2 line 2 Sasaki discloses that the composition contains an organopolysiloxane (1) containing at least two silicon-bonded alkenyl groups per molecule, and an organohydrogenpolysiloxane 
It would have been obvious to one of ordinary skill in the art to use the composition and method of Sasaki in the intermediate transfer member and method of Soria, since Soria discloses in column 6 lines 20-27 that the compositions are curable at lower temperatures and in less time that compositions cured by heat or UV treatment alone.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki.
The discussion of Sasaki in paragraph 3 above is incorporated here by reference. As discussed above, Sasaki discloses compositions comprising an organopolysiloxane (1) containing at least two silicon-bonded alkenyl groups per molecule, and an organohydrogenpolysiloxane (2) containing at least two organohydrogensiloxane or hydrogensiloxane units per molecule, where the organopolysiloxane (1) can be both the vinyl-terminated polyalkylsiloxane and the pendant vinylpolyalkylsiloxane of claim 15, and the organohydrogenpolysiloxane (2) can be the polyalkylsiloxane cross-linker of claim 15, and further comprising a photoinitiator. As discussed above, Sasaki discloses that the organopolysiloxane (1) can have a viscosity within the range recited in amended claim 15. Sasaki does not specifically disclose a composition comprising both the vinyl-terminated polyalkylsiloxane corresponding to claim 3 and the pendant vinylpolyalkylsiloxane corresponding to claim 5, as required in claim 15, but case law holds that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). It therefore would have been obvious to one of ordinary skill in the art to prepare the composition of Sasaki to contain both organopolysiloxane (1) components necessary to form the composition of claim 15. Sasaki does not disclose using the composition in an intermediate transfer member of a digital offset printing apparatus, but as the composition of Sasaki meets the compositional limitations of claim 15, it is considered capable of performing the intended use. Claim 15 is therefore rendered obvious by Sasaki.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Soria in view of Sasaki as applied to claims 1-6 and 10-14 above, and further in view of Inotaev (WO 2016/066233 A1)
The discussion of Soria and Sasaki in paragraph 4 above is incorporated here by reference. Soria and Sasaki teach an intermediate transfer member meeting the limitations of claim 1, but do not disclose the further inclusion of conductive particles in the UV-A curable silicone release formulation.
On page 4 lines 24-35 Inotaev discloses an intermediate transfer member comprising an outer release layer comprising a base polymer and an additive which can be carbon black nanoparticles, where the base polymer is a silicone polymer. Carbon black nanoparticles meet the limitations of the conductive particles of claims 7-8. On page 10 lines 11-19 Inotaev discloses that the release layer can comprise carbon black In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” The inclusion of the carbon black nanoparticles of Inotaev in the silicone release layer of Soria and Sasaki, in the amount taught by Inotaev, therefore meets the limitations of claims 7-9. 
	It would have been obvious to one of ordinary skill in the art to include the carbon black nanoparticles of Inotaev in the silicone release layer of Soria and Sasaki, in the amount taught by Inotaev, since Inotaev teaches on page 30 lines 11-17 that the surface roughness of the release layer created by the addition of carbon nanotubes reduces the surface area of the outer release layer which allows for better transfer and better drying of the developed toner image. 

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Newly added claim 16 requires that the UV-A cured silicone release layer is cured without condensation curing and/or thermally assisted addition curing. Soria, in paragraph 34, discloses preparing the silicone release layer by the methods excluded by the claim 16. One of ordinary skill in the art would not have been motivated to modify Soria to cure the silicone release layer by a different method. While claim 16 is in product-by-process form, and the patentability of the claim is determined by the products, page 6 line 20 through page 7 line 15 of the current 


Response to Arguments
Applicant's arguments filed 1/10/22 have been fully considered but they are not persuasive. Applicant argues that the Sasaki does not disclose polysiloxanes having the viscosity recited in the amended claims. However, as discussed in the above rejections, Sasaki discloses in the examples polysiloxanes containing at least two vinyl groups and having viscosities within the ranges recited in the amended claims. 
Applicant also argues that the claimed compositions produce unexpectedly superior results, and cites the specification in arguing that the claimed compositions result in controllable and swift curing of the silicone release formulation. It is noted that this alleged unexpected result appears to relate to the method of preparing the UV-A cured silicone release layers, while claims 1-13 recite the UV-A cured silicone release layer in terms of its composition, and claim 15 recites the precursor composition; only claim 14 recites a method of forming the UV-A cured silicone release layers, and the open-ended “comprising” language of the claim allows for the method to comprise other steps such as heating which are criticized in applicant’s remarks. It is further noted that the claims allow for release layers or methods of producing release layers comprising unlimited amounts of broad classes of compounds, and claim 14 additionally only broadly recites a step of curing the release formulation comprising irradiating the UV-A . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771